Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with William Jaffe 64,977 on 8/27/21.



Claim 1 (Currently Amended):  A network management entity for a communication network, wherein the network management entity comprises: a processor configured to operate a network slice in the communication network, wherein the network slice is configured to enable a first communication device to communicate via the network slice and to provide the first communication device with further resources of the network slice; and a communication interface configured to receive a position signal indicating a position of a second mobile communication device; wherein the processor is further configured to incorporate the second mobile communication device in the network slice based on the position of the second mobile communication device being within a  wherein the processor is further configured to enable an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device; wherein the processor is further configured to inform the first communication device of the at least one resource provided by the second mobile communication device via the communication interface; wherein the at least one resource includes computing power and/or storage space of the second mobile communication device configured to be incorporated into the network slice by the network management entity.

Claim 2 (Cancelled).

Claim 3 (Previously Presented):  The network management entity according to claim 1, wherein the processor is further configured to check whether the second mobile communication device has authorization to be incorporated in the network slice.

Claim 4 (Cancelled).

Claim 5 (Previously Presented):  The network management entity according to claim 1, wherein the processor is further configured to provide the application on the second mobile communication device via the communication interface.



Claim 7 (Previously Presented):  The network management entity according to claim 1, wherein the processor is further configured to adapt at least some of the further resources of the network slice based on the at least one resource provided by the second mobile communication device.

Claim 8 (Currently Amended):  A method for operating a communication network, wherein the method comprises: operating, by a network management entity, a network slice in the communication network, wherein the network slice is configured to enable a first communication device to communicate via the network slice and to provide the first communication device with further resources of the network slice; obtaining, by the network management entity, a position of a second mobile communication device based on a position signal; and in response to the position of the second mobile communication device being within a defined position range, incorporating, by the network management entity, the second mobile communication device in the network slice to provide the network slice with at least one resource of the second mobile communication device; wherein the method further comprises: enabling an application on the second mobile communication device via the communication interface, wherein the application provides the network slice with the at least one resource of the second mobile communication device; informing the first communication device of the at least one resource provided by the second mobile communication device; wherein the at least one resource includes computing power and/or storage space of the second mobile communication device configured to be incorporated into the network slice by the network management entity.

Claim 9 (Cancelled).

Claim 10 (Previously Presented):  The method according to claim 8, wherein the method further comprises: checking whether the second mobile communication device has authorization to be incorporated in the network slice.

Claim 11 (Cancelled).

Claim 12 (Previously Presented):  The method according to claim 10, wherein the method further comprises: providing, by the network management entity, the application on the second mobile communication device.

Claim 13 (Cancelled).

Claim 14 (Previously Presented):  The method according to claim 8, wherein the method further comprises: adapting at least some of the further resources of the network slice based on the at least one resource provided by the second mobile communication device.

; informing the first communication device of the at least one resource provided by the second mobile communication device; wherein the at least one resource includes computing power and/or storage space of the second mobile communication device configured to be incorporated into the network slice by the network management entity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WUTCHUNG CHU/Primary Examiner, Art Unit 2468